Citation Nr: 0841992	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  94-32 653	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for low back pain with 
bilateral lumbosacral paraspinal spasm, range of motion 
deficit, and lower extremity weakness.  

2.  Entitlement to an increased evaluation for a gunshot 
wound with bullet wedged against the cervical spine at C2, 
currently rated as 20 percent disabling.  

3.  Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently rated as 50 percent 
disabling.  

4.  Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service from September 1972 to October 
1978.  

This matter comes before the Board of Veterans' Appeals on 
appeal from various rating determinations of several 
Department of Veterans Affairs (VA) Regional Offices (ROs).

In a June 1993 rating determination, the Los Angeles RO 
denied an increased evaluation for a gunshot wound to the 
face and neck.  In a May 1999 rating determination, the Los 
Angeles RO assigned a separate 10 percent evaluation for a 
gunshot wound to the face and increased the evaluation for a 
gunshot wound with bullet lodged against the cervical spine 
at C2, from 10 to 20 percent.

In an October 2000 decision, the Board denied an evaluation 
in excess of 10 percent for residuals of a gunshot wound to 
the face and remanded the issue of an evaluation in excess of 
20 percent for residuals of a gunshot wound to the cervical 
spine.  The wound to the face was evaluated on the basis of 
scarring under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2008)

In an October 2005 rating determination, the Los Angeles RO 
denied an evaluation in excess of 50 percent for PTSD.  It 
also denied service connection for low back pain with lower 
extremity weakness.  

In June 2007, the St. Louis, Missouri, RO denied entitlement 
to a TDIU.  The St. Louis RO retains local jurisdiction over 
the veteran's claims.  

The veteran was scheduled for a Board hearing at the RO in 
September 2008.  He failed to appear for the hearing and has 
not reported good cause for his failure to appear nor has he 
asked that the hearing be rescheduled.  His hearing request 
is deemed withdrawn.

The issues of service connection for low back pain with 
bilateral lumbosacral paraspinal spasm, range of motion 
deficit, and lower extremity weakness and TDIU are remanded 
to the Appeals Management Center (AMC), in Washington, DC.  
VA will notify the veteran if further action is required on 
his part.  


FINDINGS OF FACT

1.  The veteran's gunshot wound with bullet wedged against 
the cervical spine at C2 does not involve damage to any 
muscle groups.  

2.  The veteran's gunshot wound with bullet wedged against 
the cervical spine at C2 is manifested by moderate limitation 
of motion and moderate symptoms with recurrent attacks 
without incapacitating episodes or neurological symptoms. 

3.  The veteran can flex the cervical spine to 30 degrees 
without additional limitation of motion due to functional 
factors.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for a 
gunshot wound with bullet wedged against the cervical spine 
at C2 have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, 4.55, 4.56, 
4.40, 4.45. 4.71a, Diagnostic Codes 5235, 5243, 5290, 5293 
(1997, 2002, 2003, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) and that the claimant is expected to provide.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

For claims pending before VA on or after May 30, 2008, 38 
C.F.R. 3.159 has been amended to eliminate the requirement 
that VA request that a claimant submit any evidence in his or 
her possession that might substantiate the claim.  73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In May 2004, June 2005, and April 2006 VCAA letters, VA 
informed the veteran of the information and evidence 
necessary to substantiate the claim, what types of evidence 
VA would undertake to obtain, and what evidence he was 
responsible for obtaining.  

At a minimum, adequate VCAA notice in an increased rating 
claim requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  
Vazques-Flores v. Peake, 22 Vet. App. 37 (2008). 
The May 2008 letter provided the notice required by Vazques-
Flores v. Peake. 

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  As portions of the notice came after 
the initial adjudication of the claim, the timing of the 
notice did not comply with the requirement that the notice 
must precede the adjudication.  However, the timing 
deficiency was remedied by the readjudication of the claim in 
a supplemental statement of the case issued in June 2008.  
Mayfield v. Nicholson, 499 F.3d 1317 (2007).

The Board finds that there has been compliance with the 
assistance requirements of the VCAA.  All available service 
medical, VA, and private treatment records have been obtained 
as it relates to these issues.  The veteran had also been 
afforded several VA examinations.  As such, no further action 
is necessary to assist the claimant with the claim. 

Increased Evaluations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Schedule), 
38 C.F.R. Part 4 (2007).  The percentage ratings contained in 
the Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  In 
determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations that are potentially 
applicable through the assertions and issues raised in the 
record, and to explain the reasons and bases for its 
conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged 
ratings are, however, appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  The relevant focus for 
adjudicating an increased rating claim is on the evidence 
concerning the state of the disability from the time period 
one year before the claim was filed until VA makes a final 
decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).

Gunshot Wound Residuals

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of residuals of gunshot and shell fragment 
wounds.  This regulation was modified by regulatory amendment 
effective July 3, 1997. As such, the Board will set forth the 
appropriate context for both the old and the new versions of 
that regulation.

The pre-amendment criteria are as follows:

A slight disability of the muscle was a simple wound of 
muscle without debridement, infection, or effects of 
laceration.  The service medical records would show a record 
of a wound of slight severity or relatively brief treatment 
and return to duty and healing with good functional results.  
There would be no consistent complaints of cardinal symptoms 
of muscle injury or painful residuals.  Objectively, the 
medical evidence would show a slight injury to a muscle group 
manifested by a minimum scar; slight, if any, evidence of 
fascial defect or of atrophy or of impaired tonus.  No 
significant impairment of function and no retained metallic 
fragments.  38 C.F.R. § 4.56(a) (1997).

A moderate disability of muscles was a through and through or 
deep penetrating wounds of relatively short track by single 
bullet or small shell or shrapnel fragment.  Absence of the 
explosive effect of a high velocity missile, and of residuals 
of debridement or of prolonged infection.  The service 
medical records would show a record of hospitalization in 
service for treatment of the wound.  In addition, there would 
be records following service of consistent complaints of one 
or more of the cardinal symptoms of muscle wounds 
particularly fatigue and fatigue-pain after moderate use, 
affecting the particular functions controlled by the injured 
muscles.  Objectively, the medical evidence would show a 
moderate injury to a muscle group manifested by entrance and 
(if present) exit scars linear or relatively small and so 
situated as to indicate relatively short track of missile 
through tissue; signs of moderate loss of deep fasciae or 
muscle substance or impairment of muscle tonus, and definite 
weakness on comparative tests.  38 C.F.R. § 4.56(b) (1997).

A moderately severe disability of muscles was a through and 
through or deep penetrating wound by high velocity missile of 
small size or large missile of low velocity, with debridement 
or with prolonged infection or with sloughing of soft parts, 
intermuscular cicatrization.  The service medical records 
would show a record of hospitalization for a prolonged period 
in service for treatment of the wound of severe grade.  In 
addition, there would be records following service of 
consistent complaints of cardinal symptoms of muscle wounds.  
There might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a moderately 
severe injury to a muscle group manifested by entrance and 
(if present) exit scars relatively large and so situated as 
to indicate track of missile through important muscle groups.  
Further, there are indications on palpation of moderate loss 
of deep muscle substance or moderate loss of normal firm 
resistance of muscles compared with the sound side.  Tests of 
strength and endurance of muscle groups involved give 
positive evidence of marked or moderately severe loss.  
38 C.F.R. § 4.56(c) (1997).

A severe disability of muscles was a through and through or 
deep penetrating wound due to a high velocity missile or 
large or multiple low velocity missiles, or the explosive 
effect of high velocity missile, or to a shattering bone 
fracture with extensive debridement or prolonged infection 
and sloughing of soft parts, intermuscular binding, and 
cicatrization.  The service medical records would show a 
record of hospitalization for a prolonged period in service 
for treatment of the wound of severe grade.  In addition, 
there would be records following service of consistent 
complaints of cardinal symptoms of muscle wounds.  There 
might also be evidence of unemployability because of an 
inability to keep up with the work requirements.  
Objectively, the medical evidence would show a severe injury 
to a muscle group manifested by extensive ragged, depressed, 
and adherent scars of skin so situated as to indicate wide 
damage to muscle groups by the track of the missile. X-rays 
might show minute, multiple, scattered foreign bodies, 
indicating the spread of intermuscular trauma and the 
explosive effects of the missile.  Palpation would reveal 
moderate or extensive loss of deep fasciae or muscle 
substance, with soft or flabby muscles in the wound area.  
Tests of strength, endurance compared with the sound side, or 
coordinated movements would show positive evidence of severe 
impairment of function.  Reaction of degeneration would not 
be present in electrical tests, but a diminished excitability 
to faradic current, compared with the sound side, may be 
present.  Visible or measured atrophy may be present, with 
adaptive contractions or the opposing groups of muscles, if 
present, indicating severity.  Adhesion of the scar to one of 
the long bones, scapula, pelvic bones, sacrum, or vertebra, 
with epithelial sealing over the bone without true skin 
covering, in an area where bone is normally protected by 
muscle, indicates the severe type of muscle damage.  Atrophy 
of muscle groups not included in the track of the missile, 
particularly of the trapezius and serratus in wounds to the 
shoulder girdle (traumatic muscular dystrophy), and 
induration and atrophy of an entire muscle following simple 
piercing by a projectile (progressive sclerosing myositis), 
may be included in the severe group if there is sufficient 
evidence of severe disability. 38 C.F.R. § 4.56(d) (1997).

Under the old version of 38 C.F.R. § 4.55(a) muscle injuries 
in the same anatomical region will not be combined, but 
instead, the rating for the major group will be elevated from 
moderate to moderately severe, or from moderately severe to 
severe, according to the severity of the aggregate impairment 
of function of the extremity.

The current VA regulations relating to muscle injuries state:

(a)	A muscle injury rating will not be combined with a 
peripheral nerve paralysis rating of the same body part, 
unless the injuries affect entirely different functions. 
(b) For rating purposes, the skeletal muscles of the 
body are divided into 23 muscle groups in 5 anatomical 
regions: 6 muscle groups for the shoulder girdle and arm 
(diagnostic codes 5301 through 5306); 3 muscle groups 
for the forearm and hand (diagnostic codes 5307 through 
5309); 3 muscle groups for the foot and leg (diagnostic 
codes 5310 through 5312); 6 muscle groups for the pelvic 
girdle and thigh (diagnostic codes 5313 through 5318); 
and 5 muscle groups for the torso and neck (diagnostic 
codes 5319 through 5323). (c) There will be no rating 
assigned for muscle groups which act upon an ankylosed 
joint, with the following exceptions: (1) groups I and 
II are severely disabled, the evaluation of the shoulder 
joint under diagnostic code 5200 will be elevated to the 
level for unfavorable ankylosis, if not already 
assigned, but the muscle groups themselves will not be 
rated. (d) The combined evaluation of muscle groups 
acting upon a single unankylosed joint must be lower 
than the evaluation for unfavorable ankylosis of that 
joint, except severely injured muscle group will be 
increased by one level and used as the combined 
evaluation for the affected muscle groups. (e) For 
compensable muscle group injuries which are in the same 
anatomical region but do not act on the same joint, the 
valuation for the most severely injured muscle group 
will be increased by one level and used as the combined 
evaluation for the affected muscle groups. (f) For 
muscle group injuries in different anatomical regions 
which do not act upon ankylosed joints, each muscle 
group injury shall be separately rated and the ratings 
combined under the provisions of § 4.25
38 C.F.R. § 4.55 (1997).

Under the new criteria, Factors to be considered in the 
evaluation of muscle disabilities are as follows:

(a) An open comminuted fracture with 
muscle or tendon damage will be rated as 
a severe injury of the muscle group 
involved unless, for locations such as in 
the wrist or over the tibia, evidence 
establishes that the muscle damage is 
minimal.  (b) A through-and-through 
injury with muscle damage shall be 
evaluated as no less than a moderate 
injury for each group of muscles damaged.  
(c) For VA rating purposes, the cardinal 
signs and symptoms of muscle disability 
are loss of power, weakness, lowered 
threshold of fatigue, fatigue-pain, 
impairment of coordination and 
uncertainty of movement.  (d) Under 
diagnostic codes 5301 through 5323, 
disabilities resulting from muscle 
injuries shall be classified as slight, 
moderate, moderately severe or severe as 
follows:

(1) Slight disability of muscles--(i) 
Type of injury. Simple wound of muscle 
without debridement or infection. (ii) 
History and complaint.  Service 
department record of superficial wound 
with brief treatment and return to duty.  
Healing with good functional results.  No 
cardinal signs or symptoms of muscle 
disability as defined in paragraph (c) of 
this section. (iii) Objective findings.  
Minimal scar.  No evidence of fascial 
defect, atrophy, or impaired tonus.  No 
impairment of function or metallic 
fragments retained in muscle tissue.

(2) Moderate disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound of short track 
from a single bullet, small shell or 
shrapnel fragment, without explosive 
effect of high velocity missile, 
residuals of debridement, or prolonged 
infection. (ii) History and complaint.  
Service department record or other 
evidence of in-service treatment for the 
wound.  Record of consistent complaint of 
one or more of the cardinal signs and 
symptoms of muscle disability as defined 
in paragraph (c) of this section, 
particularly lowered threshold of fatigue 
after average use, affecting the 
particular functions controlled by the 
injured muscles.  (iii) Objective 
findings.  Entrance and (if present) exit 
scars, small or linear, indicating short 
track of missile through muscle tissue.  
Some loss of deep fascia or muscle 
substance or impairment of muscle tonus 
and loss of power or lowered threshold of 
fatigue when compared to the sound side.

(3) Moderately severe disability of 
muscles--(i) Type of injury.  Through and 
through or deep penetrating wound by 
small high velocity missile or large low-
velocity missile, with debridement, 
prolonged infection, or sloughing of soft 
parts, and intermuscular scarring. (ii) 
History and complaint.  Service 
department record or other evidence 
showing hospitalization for a prolonged 
period for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section 
and, if present, evidence of inability to 
keep up with work requirements.  (iii) 
Objective findings. Entrance and (if 
present) exit scars indicating track of 
missile through one or more muscle 
groups. Indications on palpation of loss 
of deep fascia, muscle substance, or 
normal firm resistance of muscles 
compared with sound side.  Tests of 
strength and endurance compared with 
sound side demonstrate positive evidence 
of impairment.

(4) Severe disability of muscles--(i) 
Type of injury.  Through and through or 
deep penetrating wound due to high- 
velocity missile, or large or multiple 
low velocity missiles, or with shattering 
bone fracture or open comminuted fracture 
with extensive debridement, prolonged 
infection, or sloughing of soft parts, 
intermuscular binding and scarring.  (ii) 
History and complaint. Service department 
record or other evidence showing 
hospitalization for a prolonged period 
for treatment of wound.  Record of 
consistent complaint of cardinal signs 
and symptoms of muscle disability as 
defined in paragraph (c) of this section, 
worse than those shown for moderately 
severe muscle injuries, and, if present, 
evidence of inability to keep up with 
work requirements.  (iii) Objective 
findings.  Ragged, depressed and adherent 
scars indicating wide damage to muscle 
groups in missile track.  Palpation shows 
loss of deep fascia or muscle substance, 
or soft flabby muscles in wound area.  
Muscles swell and harden abnormally in 
contraction.  Tests of strength, 
endurance, or coordinated movements 
compared with the corresponding muscles 
of the uninjured side indicate severe 
impairment of function.  If present, the 
following are also signs of severe muscle 
disability:  (A) X-ray evidence of minute 
multiple scattered foreign bodies 
indicating intermuscular trauma and 
explosive effect of the missile.  (B) 
Adhesion of scar to one of the long 
bones, scapula, pelvic bones, sacrum or 
vertebrae, with epithelial sealing over 
the bone rather than true skin covering 
in an area where bone is normally 
protected by muscle.  (C) Diminished 
muscle excitability to pulsed electrical 
current in electrodiagnostic tests.  (D) 
Visible or measurable atrophy.  (E) 
Adaptive contraction of an opposing group 
of muscles.  (F) Atrophy of muscle groups 
not in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle.  (G) Induration or atrophy of an 
entire muscle following simple piercing 
by a projectile. 
38 C.F.R. § 4.56.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, flareups, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet.App. 80, 84-5 (1997); 38 C.F.R. 
§ 4.59 (2008).

Degenerative or traumatic arthritis established by X-ray 
findings will be rated on the basis of limitation of motion 
under the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.).  When, however, the 
limitation of motion of the specific joint or joints involved 
is noncompensable under the appropriate diagnostic codes, a 
rating of 10 percent is for application for each such major 
joint or group of minor joints affected by limitation of 
motion, to be combined, not added under Diagnostic Code 5003.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. In the absence of limitation of 
motion, a 10 percent evaluation is assigned where X-ray 
evidence shows involvement of two or more major joints or 2 
or more minor joint groups.  Where there is X-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, with occasional incapacitating exacerbations, a 
20 percent evaluation is assigned.  Note (1) to Diagnostic 
Code 5003 states that the 20 and 10 percent ratings based on 
X-ray findings, above, will not be combined with ratings 
based on limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5003, 5010.

Under rating criteria in effect prior to September 26, 2003, 
Diagnostic Code 5290 provided that the following ratings were 
appropriate for limitation of motion of the cervical spine: 
10 percent for slight limitation of motion; 20 percent for 
moderate limitation of motion; and 30 percent for severe 
limitation of motion.  38 C.F.R. § 4.71a; Diagnostic Code 
5290.

Under the old rating criteria, effective prior to September 
23, 2002, Diagnostic Code 5293 provided a 10 percent 
disability evaluation for mild intervertebral disc syndrome.  
A 20 percent disability evaluation was provided for moderate 
intervertebral disc syndrome with recurring attacks; and a 40 
percent disability evaluation was assigned for severe 
intervertebral disc syndrome with intermittent relief.  A 60 
percent evaluation was assigned for pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, or other neurological findings appropriate to 
the site of the diseased disc with little intermittent 
relief.  38 C.F.R. § 4.71a, Code 5293.

Under the rating criteria in effect prior to prior to 
September 23, 2002, a 20 percent disability evaluation was 
assigned for lumbosacral strain with muscle spasm on extreme 
forward bending, or unilateral loss of lateral spine motion 
in standing position.  A 40 percent disability evaluation is 
assigned for severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldwaithe's sign, marked 
limitation of forwarding bending in standing position, loss 
of lateral motion with osteoarthritic changes, or narrowing 
or irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. § 4.71a, Code 
5295.

With regard to the rating criteria under Diagnostic Code 
5293, effective September 23, 2002, the option was to 
evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either on the total duration of 
incapacitating episodes over the past 12 months or by 
combining under Sec. 4.25 separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
resulted in the higher evaluation.

Incapacitating episodes were rated as follows:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months 	60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months		40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months	20

Note (1): For purposes of evaluations 
under 5293, an incapacitating episode is 
a period of acute signs and symptoms due 
to intervertebral disc syndrome that 
requires bed rest prescribed by a 
physician and treatment by a physician. 
"Chronic orthopedic and neurologic 
manifestations" means orthopedic and 
neurologic signs and symptoms resulting 
from intervertebral disc syndrome that 
are present constantly, or nearly so.

Note (2): When evaluating on the basis of 
chronic manifestations, evaluate 
orthopedic disabilities using evaluation 
criteria for the most appropriate 
orthopedic diagnostic code or codes.  
Evaluate neurologic disabilities 
separately using evaluation criteria for 
the most appropriate neurologic 
diagnostic code or codes.

Note (3): If intervertebral disc syndrome 
is present in more than one spinal 
segment, provided that the effects in 
each spinal segment are clearly distinct, 
evaluate each segment on the basis of 
chronic orthopedic and neurologic 
manifestations or incapacitating 
episodes, whichever method results in a 
higher evaluation for that segment.

The regulations regarding diseases and injuries to the spine, 
to include intervertebral disc syndrome, were again revised 
effective September 26, 2003.  Under these revised 
regulations, the back disability is evaluated under the 
formula for rating intervertebral disc syndrome based on 
incapacitating episodes, diseases and injuries to the spine 
are to be evaluated under diagnostic codes 5235 to 5243 as 
follows:

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease 

Unfavorable ankylosis of the entire 
spine.	100

Unfavorable ankylosis of the entire 
cervical spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine 	30

Forward flexion of the cervical spine 
greater than 15 degrees but not greater 
than 30 degrees; or, muscle spasm or 
guarding severe enough to result in an 
abnormal gait or abnormal spinal contour 
such as scoliosis, reversed lordosis, or 
abnormal kyphosis 	20

Forward flexion of the cervical spine 
greater than 30 degrees but not greater 
than 40 degrees; or, combined range of 
motion of the cervical spine greater than 
170 degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal contour; 
or, vertebral body fracture with loss of 
50 percent or more of the height 	10

Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees.  Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 degrees, 
left and right lateral flexion are zero 
to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The 
combined range of motion refers to the 
sum of the range of forward flexion, 
extension, left and right lateral 
flexion, and left and right rotation.  
The normal combined range of motion of 
the cervical spine is 340 degrees and of 
the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each 
component of spinal motion provided in 
this note are the maximum that can be 
used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of motion 
stated in Note (2).  Provided that the 
examiner supplies an explanation, the 
examiner's assessment that the range of 
motion is normal for that individual will 
be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, 
and the ankylosis results in one or more 
of the following: difficulty walking 
because of a limited line of vision; 
restricted opening of the mouth and 
chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to pressure 
of the costal margin on the abdomen; 
dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root 
stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always 
represents favorable ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

The current Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a 
total duration of at least six weeks 
during the past 12 months.............60

With incapacitating episodes having a 
total duration of at least four weeks but 
less than six weeks during the past 12 
months		40

With incapacitating episodes having a 
total duration of at least two weeks but 
less than four weeks during the past 12 
months	20

With incapacitating episodes having a 
total duration of at least one week but 
less than two weeks during the past 12 
months	10
38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

The General Counsel had previously summarized the proper 
analysis as follows: First, the Board must determine, on a 
case-by-case basis, whether the amended regulation is more 
favorable to the claimant than the prior regulation.  Second, 
if it is more favorable, the Board must, subsequent to the 
effective date of the liberalizing law under 38 U.S.C. 
§ 5110(g), apply the more favorable provision to the facts of 
the case, unless the claimant would be prejudiced by the 
Board's actions in addressing the revised regulation in the 
first instance.  Third, the Board must determine whether the 
appellant would have received a more favorable outcome, i.e., 
something more than a denial of benefits, under the prior law 
and regulation, including for the periods both prior to and 
after the effective date of the change in law.  VAOPGCPREC 3-
2000 (2000); 65 Fed. Reg.  33422(2000) 

The Federal Circuit has created a three-part test to 
determine whether a new law has prohibited retroactive 
effects: (1) "the nature and extent of the change of the 
law;" (2) "the degree of connection between the operation of 
the new rule and a relevant past event;" and (3) "familiar 
considerations of fair notice, reasonable reliance, and 
settled expectations." Princess Cruises v. United States, 397 
F.3d 1358 (Fed. Cir. 2005).  If, under this test, a rule or 
regulation appears to have a retroactive effect, then the 
rule or regulation cannot be applied to cases pending at the 
time of its promulgation.  Rodriguez v. Peake, 511 F.3d 1147 
(Fed. Cir. 2008). 

Factual Background

A service department line of duty determination shows that 
the veteran was shot in the face by a friend during an 
argument in December 1976.  The shooting reportedly occurred 
while the veteran was off duty.  The service department found 
the shooting to have occurred in the line of duty.  

In a medical board report completed in April 1978, it was 
reported that the veteran had remained hospitalized for 10 
days after the shooting, and in a medical holding company 
until June 1977.  The hospital course was described as 
unremarkable.  Since the shooting the veteran had had 
complaints of occasional cervical myalgia and headaches with 
intermittent complaints of numbness and weakness in the left 
arm and hand.  Laboratory and X-ray studies had been normal 
except for a .32 caliber slug in the 2nd cervical vertebra.  
He had not been subsequently hospitalized but had been seen 
on numerous occasions as an outpatient.  He was noted to have 
primarily subjective findings.  The diagnoses were severe 
incapacitating headaches, status post gunshot wound; and 
metallic foreign body in the body of C2.  The medical 
evaluation board found that the headaches and subjective 
complaints of weakness were likely to continue, and prevent 
him from performing his MOS.

On the initial VA examination in October 1979, the veteran 
had a full range of motion in all joints, including the neck.  
A neurologic examination was negative.  There was a 1/2 inch in 
diameter gunshot wound scar on the left side of his face near 
the nose.  The veteran continued to complain of headaches.

The veteran failed to report for a May 1994 VA examination to 
determine the severity of his gunshot wound.  .  

In his August 1994 VA substantive appeal, the veteran 
reported that he experienced pain as a result of the retained 
bullet next to the cervical spine, which caused him to seek 
relief by using alcohol.  He further stated that the pain was 
a constant reminder of the event.  

At an August 1998 VA examination, the veteran reported 
generalized pain in the posterior aspect of the neck, which 
was the most severe of his complaints.  This radiated into 
the left upper extremity, including his hands.  There was an 
occasional tingling of all fingers which would become numb.  
There was no swelling of the joints.  His neck pain was 
accompanied by headaches.  There was radiation to the lower 
back at times.  

Physical examination revealed symmetrical bilateral 
measurements for upper arm and forearm circumferences.  Grip 
strength was 45 pounds for both hands.  The veteran was 
right-hand dominant.  Range of motion testing revealed chin 
to chest motion for flexion, which was noted to be normal.  
The veteran had extension to 20 degrees out of 45.  Right 
lateral rotation was to 75 out of 85 degrees while left 
lateral rotation was to 60 degrees out of 85.  Right and left 
lateral bending were to 20 out of 40 degrees.  There were 
complaints of pain on palpation of the paravertebral muscles 
and the supraspinous and interspinous ligaments.  
Hyperextension caused neck pain.  

Examination of the shoulders revealed forward flexion from 0 
to 180 degrees, bilaterally.  Abduction was from 0 to 180 
degrees and external and internal rotation were from 0 to 90 
degrees.  There was a complaint of pain on palpation of the 
trapezius muscles.  Drop arm test was negative and resistive 
forces against abduction and external rotation caused no 
pain.  Examination of the elbows revealed 0 to 145 degrees of 
flexion.  Forearm supination was from 0 to 85 degrees while 
pronation was from 0 to 80 degrees.  

Examination of the wrists/hands revealed dorsiflexion from 0 
to 70 degrees and volar flexion from 0 to 80 degrees.  Radial 
deviation was from 0 to 20 degrees and ulnar deviation was 
from 0 to 45 degrees.  There was no muscle atrophy and 
Hoffman test was symmetrical, bilaterally.  Muscle strength 
was 5/5 acting on both upper extremities.  Sensation was 
reportedly diminished over the left trapezius region.  
Palpation of the upper extremity pulses was normal.  
Brachioradialis and triceps were 2+, bilaterally.  Biceps 
were 1+, bilaterally.  

The pertinent diagnosis was status post gunshot wound to the 
face with bullet lodged at C2.  

The examiner indicated that the veteran was seen with 
complaints of neck, left upper extremity, and lower back 
pain.  On physical examination there was diminished sensation 
over the left trapezius muscle.  There was no muscle weakness 
or reflex asymmetry.  There was a limited range of motion for 
the cervical spine.  The examiner opined that the cause of 
the limitation of range in motion, radicular symptoms, and 
degenerative changes of the cervical spine were attributable 
to the previous gunshot wound.  

At an April 1998 VA scar examination, the veteran complained 
of acute continuous pain in the neck.  He noted that he was 
beginning to have difficulty swallowing.  He was able to take 
Tylenol with codeine which provided relief of the neck pain 
for a few hours.  He had difficulty turning his head as a 
result of the pain and no longer drove an automobile due to 
this.  The veteran reported that his left arm would go numb 
for about 1.5 hours about two times per week.  He took muscle 
relaxers and massaged his arm at these times, which seemed to 
help.  He also had weakness of the left arm and was limited 
in what he could lift, such as groceries.  When carrying 
heavy objects, the veteran had to switch them to his right 
hand.  He wore a cervical collar on occasion.  

Physical examination revealed range of motion in the cervical 
spine was from 0 to 60 degrees for forward flexion with 
moderate pain from 30 to 60 degrees.  Dorsiflexion was from 0 
to 30 degrees with pain throughout motion.  Right and left 
lateral rotation was from 0 to 20 degrees with moderate pain 
throughout.  There was pain to palpation over the bilateral 
trapezius muscles.  There was also moderate pain to palpation 
of the cervical processes and paracervical muscles.  
Decreased sensation to pinprick was present over the left 
extremity.  Strength was 3/5 on the right side as compared to 
the left which was 5/5.  There were no coordination deficits 
or spasms of the paracervical muscles.  

A diagnosis of retained bullet of the cervical spine with 
moderate range of motion deficits and moderate pain on range 
of motion examination with radicular symptoms of the left 
upper extremity was rendered.  


At the time of a June 2002 VA examination, it was noted that 
the veteran would not cooperate and refused to give a 
history.  He also refused to change into a gown to be 
examined.  

The veteran was afforded VA examination in January 2003.  The 
examiner noted that the claims folder very thoroughly 
documented an extensive history of cervical, left upper 
extremity and interscapular pain, and headaches following the 
gunshot wound.  

The examiner observed that the veteran complained of 
generalized neck pain, generalized left upper extremity pain 
with radiation down to his fingertips, interscapular pain 
radiating between the shoulder blades distally, and 
headaches.  The headaches were predominantly left temporal, 
although they might manifest into other locations.  The 
veteran was not using a neck brace.  He was not currently 
receiving therapy.  

Physical examination revealed an entrance wound over the left 
cheek.  There was no exit wound.  Inspection of the neck and 
shoulders revealed no asymmetry or atrophy.  The veteran had 
a normal contour of the trapezius and deltoids of both sides.  
Range of motion for the cervical spine was extension to 30 
and flexion from chin to chest.  Lateral rotation was to 20 
degrees and lateral bending was to 10 degrees at most with 
pain on left lateral bending.  The pain was diffuse about the 
left paracervical region and into the left upper extremity.  
Range of motion for the shoulders was forward flexion to 150 
degrees, extension to 30 degrees, abduction to 90 degrees, 
external rotation to 60 degrees, and internal rotation to 50 
degrees.  

The veteran had a normal shoulder shrug and there was normal 
strength of the anterior and middle deltoids.  He had no 
paresis in the distribution of C5-8, or T1.  He had 
symmetrical strength of wrist extension, wrist flexion, 
interosseous opposition, elbow flexion, and elbow extension.  
The veteran had negative Tinel's and "Derkin" tests (for 
carpal tunnel syndrome) at the left wrist.  Phalen test (for 
carpal tunnel syndrome) was abnormal at 20 seconds with 
dysesthesias in the ulnar two digits of the left upper 
extremity. 

Palpation testing revealed some generalized discomfort 
overlying the left trapezius.  There was no specific 
tenderness to palpation of the cervical spinous process.  
There was vague discomfort upon palpation of the 
interscapular spinous processes from C7 distally throughout 
the upper thoracic spine.  Scapular motion appeared to be 
normal with no crepitus being detected.  There was no 
tenderness over the greater tuberosity of the shoulder.  Neer 
(for shoulder impingement) and Jobe (for shoulder 
instability) tests were negative.  The Spurling maneuver (a 
test for cervical nerve root compression) was productive of 
discomfort about the left upper extremity but was not 
specific for evidence suggestive of radiculopathy.  X-rays of 
the cervical spine revealed degenerative changes with 
osteophytes.  Narrowing of the C5-6 and C6-7 disc spaces was 
also present.  There was a bullet involving the soft tissue 
anterior to the cervical spine at the C3-4 level.  It was the 
examiner's impression that the veteran had moderate 
degenerative arthritis and radiopaque foreign body consistent 
with a bullet involving the soft tissue anterior to the C3-4 
level.  

With regard to the question of whether the veteran had 
evidence of muscle spasm or loss of lateral spine motion, the 
examiner indicated that the veteran did have discomfort with 
left lateral bending.  Examination did not reveal muscle 
spasm though it was episodic and might occur at other times, 
at which point it could be accompanied by a headache.  The 
veteran did have cervical spondylosis at C5-6 but this was 
unrelated to his gunshot wound.  The bullet fragment appeared 
to have caused little change to the cervical spine proper, 
though it may have struck the C2 vertebral body as there was 
a small amount of detritus visible adjacent to this 
structure.  

The examiner found that the veteran had no evidence of 
cervical radiculopathy or myelopathy on examination.  With 
respect to the veteran's complaints of generalized muscle 
aching and discomfort about the neck and paravertebral 
region, as well as questions about the headaches, these were 
best answered by s neurologist.  The most likely explanation 
for the headaches was tension.  However, the veteran did 
describe discomfort as predominantly being left temporal 
parietal, possibly suggesting another etiology.  The examiner 
opined that the examination revealed that the veteran had no 
objective evidence of cervical myelopathy or radiculopathy 
based upon the objective findings.  

In a January 2003 VA neurology examination report, it was 
indicated that the veteran had previously refused to see the 
VA neurologist that was available for VA examinations and 
still refused to do so.  

In April 2004, the RO sent a letter to the veteran at his 
last known address indicating that he had been scheduled for 
a VA examination on May 12, 2004.  The letter was not 
returned as undeliverable.  A note in the file demonstrates 
that the veteran failed to appear for the scheduled 
examination.  

At the time of an August 2005 VA examination, the veteran was 
noted to have a bullet lodged between C2 and C3.  Physical 
examination revealed arm circumference of 27 cm. on the right 
and 27.5 cm. on the left.  Forearm circumference was 25 cm. 
on the left and 25.5 cm. on the right.  Range of motion 
testing revealed flexion of the cervical spine to 40 degrees 
out of 40, extension to 45 degrees out of 45, right and left 
lateral flexion to 20 degrees out of 45, and right and left 
rotation to 45 degrees out of 80 degrees.  There was pain on 
right and left rotation at 45 degrees.  There was no 
radiation on movement and no muscle spasm.  There was 
tenderness in the bilateral trapezial areas and the 
paravertebral region.  There was no fixed position of the 
spine and no chronic or permanent nerve root involvement was 
discernable.  There was a possibility that the veteran had 
intermittent paresthesia on the left long finger, which is C7 
and the distal forearm and ulnar ring finger, which was C8.  
The veteran had unconvincing equivocal two-point 
discrimination.  Cranial nerve examination was normal.  
Pulses were 2+ for the radial, femoral, popliteal, post 
tibial, and dorsalis pedis.  

Neurologic examination revealed motor strength grossly within 
normal limits.  He had good 5/5 resistance.  Sensation was 
normal in the upper and lower extremities except as noted.  
Reflexes for the biceps and triceps were normal.  X-rays of 
the cervical spine showed degenerative arthritic changes, 
which were normal for the veteran's age.  The bullet was 
located anterior and lateral to C4.  

Diagnoses of status post gunshot wound, with retained foreign 
body, cervical spine with no change and headaches with no 
change were rendered.  

The examiner commented that it would be unreasonable to say 
that the veteran had degenerative arthritis related to his 
gunshot wound, because it was mild and diffuse in all of the 
cervical vertebrae.  The veteran did not seem to have any 
specific upper extremity neuropathy, though "that 
determination was vague", because he reported intermittent 
paresthesias in the forearm and all the fingers of the left 
hand.  

The examiner noted that the veteran reported headaches and 
that he would get migraines two to three times per week.  The 
examiner observed that the veteran had PTSD.  The examiner 
noted that there was no evidence of muscle spasm and that 
Goldwaithe's sign was not indicated.  

In a November 2005 addendum to the examination, the veteran 
was noted to have sustained a gunshot wound to his face.  
Examination findings revealed that the veteran had limited 
range of motion due to pain and complaints of paresthesia in 
the forearm and all fingers of the left hand; however, motor 
and sensory examinations were normal on examination.  The 
examiner further observed that while the veteran had 
degenerative arthritis of the cervical spine, it was not 
related to the in-service gunshot wound.  There was no 
neuropathy, no radiation on movement and no muscle spasm.  
There was tenderness in the bilateral trapezial areas and the 
paravertebral region.  There was no fixed position of the 
spine and no chronic and permanent nerve root involvement.  
Motor and sensory examination was normal for the upper 
extremities.  

Range of motion testing revealed flexion to 35 degrees out of 
45, extension to 45 degrees out of 45, right and left lateral 
flexion to 20 out of 45 degrees, and right and left rotation 
to 45 degrees out of 80.  There was pain on right and left 
lateral bending beginning at 20 degrees and there was pain on 
right and left rotation at 45 degrees.  There was no 
weakness, fatigue, lack of endurance or incoordination.  Pain 
was causing the significant functional limitation.  The 
limitation was caused by the gunshot wound.  The examiner 
indicated that the veteran's headaches were not the result of 
the gunshot wound.  

The examiner further reported that there was no evidence of 
muscle spasm and that there was pain and limited range of 
motion of the cervical spine with respect to left and right 
lateral bending.  Goldwaithe's sign was not indicated and 
there was no evidence of listing of the spine to one side.  

The examiner stated that there was pain after repetitive use; 
however, there was no weakness, fatigue, lack of endurance, 
or incoordination after repetitive use.  The examiner was 
unable to determine the degree of additional range of motion 
loss due to pain without resorting to "mere speculation".  
There were no muscle groups involved and motor and sensory 
examinations were normal.  

On a May 2007 VA general medical examination, physical 
examination revealed tenderness on palpation to the vertebral 
bodies.  There were no spasms or radiation.  Movement of the 
neck revealed no weakness.  Active range of motion revealed 
forward flexion from 0 to 30 degrees.  Backward extension was 
from 0 to 40 degrees, rotation to the left and right was from 
0 to 45 degrees and lateral bending left and right was from 0 
to 30 degrees.  Repetitions of these movements revealed no 
change.  Neurological examination revealed no abnormalities.  
The veteran complained of some generalized tenderness and 
stiffness to the shoulders but range of motion strength 
showed no abnormalities.  Triceps and biceps reflexes were 
intact and equal, bilaterally, without abnormality.  The 
examiner diagnosed the veteran as having moderate 
degenerative joint disease of the cervical spine.  

In December 2007, the veteran was seen with complaints of 
severe neck pain.  

Analysis

An evaluation in excess of 20 percent under DC 5290 would 
require a showing of severe limitation of cervical spine 
motion.  The veteran has been shown to have at least 30 
degrees of flexion, extension to 30 degrees, lateral rotation 
to 20 degrees and lateral bending to 10 degrees.  The veteran 
has also not been shown to have additional limitation due to 
functional factors.  The short, the veteran has retained most 
of the normal ranges of cervical spine motion.

Given the foregoing, the criteria for an increased evaluation 
requiring severe limitation of motion of the cervical spine 
have not been met under the old rating criteria.

The criteria for an evaluation in excess of 20 percent under 
the old rating criteria in DC 5293 have also not been met, as 
the veteran has not been shown to have severe intervertebral 
disc syndrome with only intermittent relief.  While the 
findings have varied over the course of this appeal, the most 
recent examinations have shown no evidence of neurologic 
impairment and have not confirmed disc disease that could be 
associated with the service connected gunshot wound.  The 
most recent examinations are most probative, not only because 
they are the most contemporaneous, but because the examiners 
had the opportunity to consider all the evidence, including 
the earlier examinations.  . As such, the criteria for a 40 
percent disability evaluation have not been met under DC 
5293.

The criteria for a 40 percent evaluation under the old 
criteria of 5295 have not been met.  The veteran has not been 
shown to have severe strain with listing of whole spine to 
opposite side, positive Goldwaithe's sign, marked limitation 
of forwarding bending in standing position narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Examiners have 
specifically found that these symptoms are not present.

As to the criteria in effect beginning in September 2002 and 
prior to September 2003, the veteran has not reported any 
periods of physician prescribed bedrest and the clinical 
record shows no such periods.

At the time of the August 2005 VA examination, the veteran 
had no chronic or permanent nerve root damage and motor 
strength was grossly within normal limits with 5/5 
resistance.  Sensation was normal in the upper extremities 
except for possible intermittent paresthesia of the left long 
finger, the distal forearm, and the ulnar ring finger.  
Moreover, at the time of the November 2005 VA examination, 
the veteran was found to have no neuropathy, radiation, or 
movement with normal motor and sensory examination.  
Furthermore, at the time of the May 2007 VA examination, 
neurological examination revealed no abnormalities, with the 
triceps and biceps reflexes being intact and equal, 
bilaterally.  Hence a separate rating for neurologic 
impairment is not warranted.

With regard to the criteria in effect subsequent to September 
23, 2003, an evaluation in excess of 20 percent would not be 
warranted as the veteran has not been shown to have forward 
flexion of the cervical spine to 15 degrees or less or 
favorable ankylosis of the entire cervical spine.  As noted 
above, at its most limited, cervical spine motion was twice 
what is required for an increased rating under the current 
rating criteria and no further limitation has been described 
as a result of functional factors.

The competent medical evidence reflects consideration of the 
veteran's complaints of pain, weakness, and fatigability by 
medical professionals.  The veteran is competent to report 
that he is worse or entitled to a higher evaluation.  
However, the observation of a skilled professional is more 
probative of the degree of the veteran's impairment.  Even 
when considering the additional limitation of motion caused 
by fatigue, weakness, and flare-ups, neither the actual range 
of motion nor the functional limitation warrants an 
evaluation in excess of 20 percent for limitation of motion 
of the cervical spine based upon limitation of motion.  
38 C.F.R. §§ 4.7, 4.21.


Extraschedular Consideration

The potential application of various provisions of Title 38 
of the Code of Federal Regulations has also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of regular rating schedule standards."  38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board finds that there 
has been no showing by the veteran that the service-connected 
PTSD and gunshot wound residuals have resulted in frequent 
periods of hospitalization.  Moreover, while the veteran is 
currently unemployed, he has not been found to be 
unemployable solely as a result of his service-connected 
gunshot wound residuals or PTSD.  In the absence of such 
factors, the Board finds that the criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An evaluation in excess of 20 percent for a gunshot wound 
with bullet wedged against the cervical spine at C2 is 
denied.  


REMAND

Most of the veteran's reported global assessments of function 
scores have been in a range indicative of an inability to 
maintain employment or social relations.  The most recent VA 
examiner opined, however, that the veteran's unemployment was 
due to substance abuse rather than PTSD.  In addition to 
PTSD, the record contains diagnoses of PTSD, various forms of 
substance abuse, and schizoaffective disorder.  The veteran 
has argued that he has used alcohol to deal with pain from 
his service connected disability.  Compensation would be 
payable for the effects of substance abuse if secondary to 
service connected disabilities.  Allen v. Principi, 237 F. 3d 
1368 (Fed. Cir. 2001).  The record contains no competent 
opinion as to whether the substance abuse or schizoaffective 
disorder is related to PTSD or another service connected 
disability, or if not related to service what part of the 
current psychiatric disability is due to PTSD, as opposed to 
the non-service connected disability.

As to the issue of service connection for low back pain with 
bilateral lumbosacral paraspinal spasm, range of motion 
deficit, and lower extremity weakness, the Board notes that 
the veteran has reported having had low back problems since 
his period of service.  The veteran has also expressed his 
belief that his low back problems are caused by or related to 
his service-connected gunshot wound with bullet wedged 
against the cervical spine at C2.

Under the VCAA, VA is obliged to provide an examination when 
the record contains competent evidence that the claimant has 
a current disability or signs and symptoms of a current 
disability, the record indicates that the disability or signs 
and symptoms of disability may be associated with active 
service; and the record does not contain sufficient 
information to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002).  The evidence of a link between 
current disability and service must be competent. Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The veteran's reports of a continuity of symptomatology can 
satisfy the requirement for evidence that the claimed 
disability may be related to service.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link 
between current disability and service is low.  Locklear v. 
Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 
83.  The Board further notes that secondary service 
connection on the basis of aggravation is permitted under 
38 C.F.R. § 3.310 and compensation is payable for the degree 
of aggravation of a nonservice-connected disability caused by 
a service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  The veteran has related his current low back 
problems to his service-connected gunshot wound with bullet 
wedged against the cervical spine at C2.  An examination is 
needed to determine whether the veteran's current low back 
disorders are related to service or to a service-connected 
disorder.

Based upon the above, the veteran should be afforded a VA 
examination to determine the nature and etiology of any low 
back pain with bilateral lumbosacral paraspinal spasm, range 
of motion deficit, and lower extremity weakness.  

Additionally, this claim for service connection is 
inextricably intertwined with the veteran's claim for TDIU.  
Stanley v. Principi, 283 F.3d 1350 (Fed. Cir. 2002).

Accordingly, the case is REMANDED for the following action:

1.  The examiner who conducted the 
veteran's most recent psychiatric 
examination should review the claims 
folder and express an opinion as to 
whether any of the veteran's substance 
abuse disorders are secondary to the 
service connected gunshot wound or PTSD 
(including efforts to self medicate for 
those service connected disabilities).  
The examiner should provide a rationale 
for this opinion.

The examiner should provide an opinion as 
to the severity of psychiatric disability 
attributable to service connected 
conditions as opposed to those conditions 
that are not service connected.  This 
opinion may be expressed in terms of a 
GAF score attributable to the service 
connected conditions.

If the examiner is not available, another 
qualified mental health professional may 
review the claims folder and provide the 
necessary opinions.  The veteran should 
be afforded any necessary examinations.

The veteran is advised that if further 
examinations are recommended, they will 
be needed to determine his entitlement to 
increased compensation.  Failure without 
good cause to report for necessary 
examinations will result in the denial of 
his claims.  38 C.F.R. § 3.655 (2008).

2.  The veteran should be scheduled for a 
VA examination to determine the etiology 
of any current low back disorder, to 
include lower extremity weakness.  The 
claims folder should be made available to 
the examining physician for review.

The examiner should answer the following 
questions: Is it at least as likely as 
not (50 percent probability or greater) 
that any low back disorder, to include 
lower extremity weakness, if found, is 
related to the veteran's period of active 
service?  If not, is it at least as 
likely as not that the veteran's service-
connected gunshot wound with bullet 
wedged against the cervical spine at C2 
caused or aggravated (permanently 
worsened) any current low back disorder, 
to include lower extremity weakness?  The 
examiner should provide rationales for 
these opinions.

If the examiner answers either of the 
above questions in the affirmative, he 
should opine as to whether then service-
connected low back disorder, together 
with the other service-connected 
disorders would preclude the veteran from 
maintaining employment for which he is 
otherwise qualified.

The examiner should provide a rationale 
for all opinions.

2.  If there is evidence of 
unemployability due to service connected 
disabilities and the veteran fails to 
meet the percentage requirements for 
TDIU, the claim should be referred to the 
appropriate VA authorities for 
consideration of an extraschedular TDIU.

3.  If any benefit sought on appeal 
remains denied, issue a supplemental 
statement of the case, before returning 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


